United States Court of Appeals
                        For the First Circuit

No. 19-1386

                         SANDRA LÓPEZ-LÓPEZ,

                        Plaintiff, Appellant,

                                 v.

THE ROBINSON SCHOOL; MARÍA TERESA LARRIEU; DANIEL M. HILDEBRAND;
  MELVIN SANTONI-CRESPO; ÁNGEL M. NARVÁEZ-MORELL; AIG INSURANCE
                       COMPANY-PUERTO RICO,

                       Defendants, Appellees,

  CONTINENTAL INSURANCE COMPANY; SAN JUAN CAPESTRANO HOSPITAL,
     INC.; MEDICAL DEFENSE INSURANCE COMPANY; ASPEN AMERICAN
                        INSURANCE COMPANY,

                             Defendants.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

         [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                               Before

                     Torruella, Dyk, and Barron,
                           Circuit Judges.


     José G. Fagot Díaz, with whom Fagot Law Offices and Manuel E.
López Fernández, were on brief, for appellant.
     Maralyssa Álvarez-Sánchez, with whom Juan Felipe Santos-
Caraballo and Jackson Lewis LLC, were on brief, for appellees The
Robinson School, Inc. and María Teresa Larrieu.

     
         Of the Federal Circuit, sitting by designation.
     Ramonita Dieppa González, with whom Dieppa González Law
Offices, LLC on brief, for appellee Melvin Santoni-Crespo.
     Doris Quiñones Tridas, with whom Quiñones Tridas Law Office,
PSC on brief, for appellee Ángel M. Narváez-Morell.


                          May 11, 2020




                              - 2 -
           DYK, Circuit Judge.        Sandra López-López ("Ms. López"),

a teacher at the Robinson School ("Robinson") in Puerto Rico, sued

the school and two school administrators (María Teresa Larrieu and

Daniel Hildebrand) in the United States District Court for the

District of Puerto Rico.       She asserted claims under the Americans

with Disabilities Act ("ADA") and Age Discrimination in Employment

Act ("ADEA"), as well as under analogous Puerto Rico laws, for

discrimination   and   retaliation. 1        The   district      court   entered

summary judgment against Ms. López. We affirm.

                                      I.

           As this appeal arises from a grant of summary judgment,

we state the facts in the light most favorable to Ms. López, the

non-moving party.    Alvarez-Torres v. Ryder Mem'l Hosp., Inc., 582

F.3d 47, 49 (1st Cir. 2009) (citing Levesque v. Doocy, 560 F.3d

82, 84 (1st Cir. 2009)).          At this juncture, we describe the

allegations central to Ms. López's ADA discrimination claim that

she was forced to seek a medical examination and treatment for a

psychiatric disorder as a condition of continued employment and

the   allegations   relating    to    her    ADA   claims   of    retaliation.

Ms. López also asserted a variety of ADEA claims.                    The facts


      1Ms. López asserted various state law claims against
Robinson, Larrieu, Hildebrand, and numerous other defendants. The
district court entered judgment against Ms. López with respect to
those claims, and Ms. López does not challenge that judgment on
appeal except to argue that some of the state claims should be
reinstated if we reverse summary judgment of her federal claims.

                                     - 3 -
relating to those claims are described later in the opinion.

            Ms. López has been a teacher at Robinson since 2005.

The school offered the Pathways Program, which supports special

needs students with mild language-based learning disabilities.

For the 2015–2016 academic year, Ms. López taught Social Studies

and English classes within the Pathways Program.   She reported to

Larrieu who was the Supervisor of the Pathways Program.         On

numerous occasions, the school evaluated Ms. López's performance

and advised her that she needed to improve skills such as planning,

organizing, and communication, and issued performance improvement

plans.   For instance, in May 2015, the school administrators met

with Ms. López and informed her that she needed to improve in

several areas, including grading, organization, communication,

teamwork, and honesty.

            On September 1, 2015, Larrieu visited Ms. López's 6th

grade Social Studies class during a test. According to Ms. López,

when Larrieu asked for her lesson plans, "the students started

walking around, looking at each others' test papers, and they got

a little rowdy."     When Ms. López saw this, she "hit the desk

because [she] had the [l]esson [p]lans in [her] hand," although

she usually clapped, and she told the students that they needed to

sit down.    Larrieu testified that some students said that they

cried during the test. After Larrieu left the classroom, she wrote

an email to Jannette Santiago, the Business Operations Manager,

                               - 4 -
and Zuleyka Carmona, the Human Resources Officer, about the visit

to Ms. López's classroom.        Larrieu wrote that when answering the

students'    questions     Ms. López's        "interaction     towards    [the]

students seemed odd [and was] disproportionate and rude," and that

it appeared "[she] had lost control of herself . . . [and m]any of

the things discussed with her in the last meeting[] [concerning

her performance] were found unresolved in this visit."

            The next day, on September 2, 2015, one of the students'

parents complained about Ms. López's behavior during the Social

Studies test, asserting that Ms. López had frightened their child

by raising her voice and that the child had complained of prior

similar incidents.       That afternoon, Ms. López was summoned to a

meeting with Larrieu (the author of the September 1 email) and

Santiago and Carmona (the recipients of the email) concerning what

happened    in   the     classroom.           They     discussed   Ms. López's

communication style with the students, and Ms. López stated that

"I'm firm, but with love."       Santiago then told Ms. López that she

would be placed on suspension pending an investigation.                     Upon

hearing of her suspension, Ms. López "plead[ed] . . . not to

suspend [her]," "that [she] did nothing to [the students]," and

"[she] would never do anything to hurt a child."

            Ms. López then by her own account suffered a "temporary

nervous    breakdown,"    fell   to    the    floor,    and   started    crying.

Ms. López stated at that time "I want[] to kill myself" and

                                      - 5 -
testified later that she was "in so much stress and . . . much

pain."    At some point, Hildebrand, the Head of Robinson at the

time, came into the meeting room and helped Ms. López to get up

and sit on a chair.      Ms. López told Hildebrand that she "w[as]n't

okay." Carmona reached out to Ms. López's emergency contacts, but

none was available to help.         Larrieu spoke with the school's

clinical psychologist, Dr. Rita Tamargo, who recommended that the

school administrator seek help and contact San Juan Capestrano

Hospital ("Capestrano"), a mental health facility.        Carmona called

Capestrano, which recommended that Ms. López be brought in for an

evaluation.

            Hildebrand then told Ms. López that he wanted to take

her to a "crisis center to speak with someone" and that her "job

would    depend   on   it."   Ms. López   told   him   that   she   had   an

appointment with her realtor to see an apartment so she could sign

a lease that day, and that she needed to keep the appointment.

Hildebrand asked Ms. López to put in writing that she would agree

to go to a "crisis center" after she returned from her appointment.

Ms. López wrote on a paper:

            I will listen to advise [sic].    Things are
            getting in the way of good intension [sic]
            with my students. Visit the apart. possibly
            available. Get an appointment. Fondo -> Get
            taxi to get there. Can get there own [sic] my
            own. Yes. I can do it safely.

            I will go to the appointment with appointment
            [sic] then go with Maritere [Larrieu] to

                                  - 6 -
             Capestrano.    To seek help with a crisis
             (personal) crisis [sic]. Come back to campus.
             Sandra López. 5:05 p.m. Sept. 2nd, 2015.

Ms. López later testified that she did not know Capestrano was a

psychiatric hospital.           While Ms. López was at her appointment,

Hildebrand and Larrieu spoke with Dr. Esther Pérez Prado, the

school's psychologist, about Ms. López.             Dr. Pérez told them that

it was important to make sure Ms. López was safe by receiving an

evaluation from a mental health professional and that a court order

might be necessary.

             After     Ms. López       returned     from     her      appointment,

Hildebrand and Larrieu drove her to Capestrano.                 At the hospital,

Ms. López    was     interviewed    by    a    doctor,    but   she    refused   to

voluntarily admit herself.          After Ms. López walked outside, the

hospital staff forcefully brought her back into the building. The

doctor told Hildebrand and Larrieu that they would have to get a

court order to involuntarily admit Ms. López to the hospital.

Hildebrand        signed   an    "Informed      Consent     for      Psycho-Active

Medication" form and, that night, Hildebrand and Larrieu obtained

a court order from the Municipal Court under Puerto Rico's Mental

Health Act.       The order required involuntary admission of Ms. López

to   allow    a    "psychiatric     institution      . . .      to    perform    the

evaluation,       observation    and     initiate   treatment"        of   her   and

permitted the institution to detain Ms. López "for a period greater

than twenty-four (24) hours[]" if the institution certified that

                                       - 7 -
such hospitalization was necessary.                Ms. López was treated at

Capestrano and released from the hospital on September 4, 2015.

Thereafter, she received treatment through an outpatient program.

That program certified that she would be able to return to work on

September 21, 2015.

              On September 18, 2015, Ms. López filed an administrative

charge with the Equal Employment Opportunity Commission ("EEOC")

and Puerto Rico Anti-Discrimination Unit ("ADU"), alleging that

the school had discriminated and retaliated against her because of

her age and perceived disability, in violation of the ADA and ADEA

and   their    Puerto    Rico   law     analogs.      On   September   21,   2015,

Ms. López     returned    to    the    school   and   resumed    her   previously

assigned class schedule.          Also on September 21, 2015, the school

placed Ms. López on a Teacher Improvement Plan ("TIP") to address

her teaching skills in light of the Social Studies classroom

incident and other performance issues identified in May 2015. The

school provided follow-up TIPs in November 2015 and May 2016,

summarizing      areas    that        were   improved      and   needed   further

improvement.

              On July 20, 2016, Ms. López filed an action in the United

States District Court for the District of Puerto Rico.                         She

asserted that she was a victim of discrimination and retaliation

under the ADA and ADEA as well as under the analogous Puerto Rico

laws.    On summary judgment, the district court ruled against

                                        - 8 -
Ms. López after applying the test set forth in McDonnell Douglas

Corp. v. Green, 411 U.S. 792 (1973) (described below).                               The

district court held that Ms. López's ADA discrimination claim

relating to the hospital incident failed.                          It reasoned that

Ms. López failed to show a prima facie case because the school's

action      in   taking       her    to   Capestrano       was    not    a   prohibited

discriminatory act since her compensation remained the same, i.e.,

there was no adverse employment action.                    The district court also

pointed out that Ms. López "continued with the regular class

schedule" when she returned to work at Robinson.                        It further held

that, even if Ms. López had established a prima facie case, the

school showed a "non-discriminatory reason for its decision to

take [Ms.] López to . . . Capestrano . . . , for her suspension

with pay, and for the . . . TIP" because she "suffered a nervous

breakdown"       and    was    not     meeting    Robinson's       work      performance

expectations.          The district court also rejected Ms. López's ADEA

discrimination claims.

             Lastly, the district court concluded that Ms. López on

the summary judgment record had no support for her ADA and ADEA

retaliation      claims.            Ms. López    claimed    that    the      retaliation

involved being suspended on September 2, 2015, and being placed on

the   TIP    program.         The     district    court    held    that      Ms. López's

suspension was an adverse employment action but that Robinson

"provided legitimate reasons for suspending Ms. López" in light of

                                          - 9 -
her   responses    during     the   September   2   meeting   and   Larrieu's

classroom observation.        The district court also held that the TIP

dated September 21, 2015, and later follow-ups were not "adverse

employment actions because [Ms.] López'[s] salary and terms of

employment did not change as a result of these plans."

             The   district    court   dismissed    without   prejudice   the

discrimination and retaliation claims under the analogous Puerto

Rico laws against Robinson upon declining to exercise supplemental

jurisdiction.

             Ms. López now appeals.      We have jurisdiction pursuant to

28 U.S.C. § 1291.     "We review the district court's disposition of

a summary judgment motion de novo, 'scrutiniz[ing] the evidence in

the light most agreeable to the nonmoving party, giving that party

the benefit of any and all reasonable inferences.'"                 Murray v.

Kindred Nursing Ctrs. W. LLC, 789 F.3d 20, 25 (1st Cir. 2015)

(alteration in original) (quoting Noviello v. City of Bos., 398

F.3d 76, 84 (1st Cir. 2005)).

                                       II.

             We first address Ms. López's ADA discrimination claim

relating to the hospital visit.

                                       A.

             Under the McDonnell Douglas framework, 2 "a plaintiff


      2   We apply the McDonnell Douglas burden-shifting framework


                                     - 10 -
must       first    establish    a   prima     facie     case    of    discrimination."

Raytheon Co. v. Hernandez, 540 U.S. 44, 49 n.3 (2003). "The burden

then       shifts     to   the   employer         to    articulate      a   legitimate,

nondiscriminatory reason for its employment action."                        Id.   If the

employer does so, the plaintiff can rebut the employer's reason by

offering evidence that the action was pretextual. Id.

               To establish a prima face case, the plaintiff must show:

"(1) that she was 'disabled' within the meaning of the ADA;

(2) that she was able to perform the essential functions of her

job with or without accommodation; and (3) that she was discharged

or   adversely       affected,       in   whole    or    in    part,   because    of   her

disability [(i.e., suffered an adverse employment action)]." Ruiz

Rivera v. Pfizer Pharms., LLC, 521 F.3d 76, 82 (1st Cir. 2008).

For the first prong, Ms. López argued that she was "being regarded

as having . . . an impairment [that substantially limited one or

more       major    life   activities]"        under    42    U.S.C.    § 12102(1)(C). 3


because Ms. López did not offer direct evidence of discriminatory
animus. Mancini v. City of Providence, 909 F.3d 32, 38 (1st Cir.
2018).
       3
       Section        12102(1)(C)         is   subject    to    paragraph (3),     which
states:
               (A) An individual meets the requirement of
                   "being   regarded   as   having  such   an
                   impairment" if the individual establishes
                   that he or she has been subjected to an
                   action prohibited under this chapter
                   because of an actual or perceived physical
                   or mental impairment whether or not the


                                           - 11 -
Ms. López appears to argue that the school perceived her nervous

breakdown to be such an impairment.             The school does not contend

otherwise and instead asserts that Ms. López was not subject to an

adverse employment action.            The district court agreed, holding

that Robinson's taking of Ms. López to Capestrano did not adversely

affect her employment because her salary and duties did not change.

López   argues      that    Robinson's   conditioning     her    employment    on

receiving a medical examination and treatment at a hospital was an

adverse employment action and that she established a prima face

case of ADA discrimination.

             Even    assuming       (without    deciding)       that     Ms. López

established a prima facie case, we conclude that the district

court's summary judgment against her was proper because Robinson

gave a legitimate, non-discriminatory reason for conditioning

Ms. López's employment on receiving a medical examination and

treatment and Ms. López failed to provide evidence from which a

reasonable     juror       could   conclude    that   Robinson's       articulated

reasons were pretextual. In reaching this conclusion, we consider



                 impairment limits or is perceived to limit
                 a major life activity.
             (B) Paragraph (1)(C) shall not apply to
                 impairments that are transitory and minor.
                 A transitory impairment is an impairment
                 with an actual or expected duration of 6
                 months or less.
42 U.S.C. § 12102(3).

                                      - 12 -
Ms. Lopez's contentions relating to examination and treatment

separately.

                                    B.

              We first turn to the issue of whether Robinson gave a

legitimate, non-discriminatory reason for requiring Ms. López to

undergo a medical examination.      Robinson asserts that the actions

it took were a business necessity.

              The ADA statute sets forth a business necessity test for

a   medical    examination   request.      An   employer   may   require   an

examination if it "is shown to be job-related and consistent with

business necessity."      42 U.S.C. § 12112(d)(4)(A).4       We understand

this to be similar, if not identical, to a justification under the

general test for evaluating legitimate, non-discriminatory reasons

under the McDonnell Douglas framework.            See Sensing v. Outback

Steakhouse of Fla., LLC, 575 F.3d 145, 162 (1st Cir. 2009).

              Ms. López alleges that "Hildebrand conditioned López'[s]

continued employment at Robinson on her visiting a crisis center."

In this case, it is apparent that requiring a medical examination


      4   Section 12112(d)(4)(A) provides:
              A covered entity shall not require a medical
              examination and shall not make inquiries of an
              employee as to whether such employee is an
              individual with a disability or as to the
              nature or severity of the disability, unless
              such examination or inquiry is shown to be
              job-related and consistent with business
              necessity.

                                  - 13 -
was     a    business       necessity.          Ms. López's         undisputed     nervous

breakdown       and       statement     of     suicidal       intent    indicated        that

Ms. López could not perform her job as a schoolteacher at that

time.       When Ms. López was informed of her suspension, she became

distraught, fell to the floor, and cried, stating that she wanted

to kill herself.            In her own words, Ms. López was "in so much

stress and so much pain."              She told Hildebrand that she "w[as]n't

okay."

              Ms. López herself seemed to recognize the need for an

evaluation. Before leaving for her realtor appointment, Ms. López

wrote a note to the school administrators that she would "go with

[Larrieu] to Capestrano[] [t]o seek help with a . . . (personal)

crisis"      and    that    "[t]hings        were   getting     in     the   way   of    good

intension [sic] with [her] students."                   The school's psychologist,

Dr. Tamargo,        recommended        seeking        help    and    reaching      out    to

Capestrano, and Dr. Pérez likewise suggested that Ms. López needed

an evaluation by a mental health professional to ensure that she

was safe. Capestrano recommended that Ms. López be brought in for

an examination. The school followed those recommendations.

              Cases       from   this     circuit       and     other     circuits       have

addressed similar circumstances.                      This court has held that an

employer may be justified in requiring a medical examination of a

current employee so long as it is shown to be "job-related and

consistent         with     business     necessity."            Grenier      v.    Cyanamid

                                             - 14 -
Plastics, Inc., 70 F.3d 667, 672 (1st Cir. 1995) (quoting 42 U.S.C.

§ 12112(d)(4)(A)); see also Sensing, 575 F.3d at 162 (holding that

a medical examination requirement may constitute a "permissible

non-discriminatory    justification"      in    the   context    of   anti-

discrimination    laws).   5   Our   sister    circuits   have   similarly

recognized that requiring medical examinations may be justified

based on business necessity where there is a basis to believe that

the employee's ability to perform her job may be impaired or the

employee presents a troubling behavior that would impact the work

environment.   See, e.g., Sullivan v. River Valley Sch. Dist., 197

F.3d 804, 811–13 (6th Cir. 1999) (holding that the school properly

required its teacher to submit to a mental examination); Brownfield

v. City of Yakima, 612 F.3d 1140, 1145–46 (9th Cir. 2010) (holding

that the employer could require an examination where there was a

legitimate basis to doubt the employee's ability to perform the

duties as a police officer); Coffman v. Indianapolis Fire Dep't,

578 F.3d 559, 565–66 (7th Cir. 2009) (holding that the Fire

Department could require employee to submit to a psychological

evaluation when she exhibited concerns about her own condition).6


     5 Sensing involved a claim under the Massachusetts Commission
Against Discrimination statute, which generally applies the same
analysis as under the ADA. 575 F.3d at 153–54.
     6 See also   McNelis v. Pa. Power & Light Co., 867 F.3d 411,
414–15, 417 n.4   (3d Cir. 2017) (government employer was justified
in requiring an   alcohol assessment); Pesterfield v. Tenn. Valley
Auth., 941 F.2d   437, 438 (6th Cir. 1991) (employer could require


                                 - 15 -
             We    conclude    that   the    evidence    was       undisputed       that

Robinson had a reasonable basis for thinking that Ms. López needed

to undergo a medical examination at Capestrano.

                                        C.

             Ms. López also argues that the school "conditioned her

continued employment upon receiving psychiatric treatment."                         She

asserts that Hildebrand "without her consent" signed an "Informed

Consent for Pyscho-Active Medication" form that caused her to be

involuntarily admitted at Capestrano despite her "constitutional

right to refuse medical treatment."

             But    Robinson     has      provided       a        legitimate,       non-

discriminatory       reason    for    requiring   that       Ms.       López   receive

treatment.        Courts have held that an employer may require an

employee   to      undertake    medical      treatment       as    a    condition    of



employee to provide medical certification on his ability to return
to work); Cody v. CIGNA Healthcare of St. Louis, Inc., 139 F.3d
595, 597–99 (8th Cir. 1998) (employer could require employee to
undergo a psychiatric evaluation); id. at 599 ("An employer's
request for a mental evaluation is not inappropriate if it is not
obvious that an employee suffers from a disability. . . . .
Employers need to be able to use reasonable means to ascertain the
cause of troubling behavior without exposing themselves to ADA
claims." (internal citation omitted)); Williams v. Motorola, Inc.,
303 F.3d 1284, 1291 (11th Cir. 2002) ("[The employer] could have
properly required a medical examination given [the plaintiff's]
recent behavior and threats."); Krocka v. City of Chi., 203 F.3d
507, 515 (7th Cir. 2000) ("[T]he employer may, depending on the
circumstances of the particular case [where there is a legitimate
concern], require specific medical information from the employee
and may require that the employee undergo a physical examination
designed to determine his ability to work.").

                                      - 16 -
employment if the employer had a legitimate reason for imposing

such a requirement. See Kozisek v. Cty. of Seward, Neb., 539 F.3d

930,   933,    935   (8th   Cir.   2008)    (employer   was   justified   in

conditioning employment on completion of an inpatient alcohol

treatment); Bekker v. Humana Health Plan, Inc., 229 F.3d 662, 666,

671–72 (7th Cir. 2000) (employer was justified in requiring its

employee doctor to undergo alcohol addiction treatment and had a

"legitimate nondiscriminatory reason" for discharging her when she

was reported to be still under the influence of alcohol while

seeing patients); McNelis v. Penn., 867 F.3d 411, 414–15 (3d Cir.

2017) (government employer was justified in declaring that its

employee was not fit for duty until he received possible substance

abuse treatment).

              In light of Ms. López's nervous breakdown and suicidal

statements, no juror could reasonably find on this record that the

school lacked a sufficient basis for reaching the conclusion that

Ms. López was unable to be a teacher at the time and that she was

a risk to her own safety.          Here, the school had a legitimate

interest in requiring that Ms. López receive treatment when she

went to Capestrano because she was a schoolteacher who taught young

children.      It is well recognized that the mental fitness of a

teacher who is responsible for the well-being of young children is

a legitimate business concern of the school at which she is

employed. Brownfield, 612 F.3d at 1145 (reviewing cases sustaining

                                   - 17 -
requirement for a psychiatric examination of school employees

because of daily interactions with school-aged children); see also

Pamela J. Kneisel & Gail P. Richards, Crisis Intervention After

the Suicide of a Teacher, Professional Psychology: Research and

Practice,    Vol   19(2),    165–69    (Apr.   1988).         The   school    had   a

particular interest in ensuring that Ms. López did not commit

suicide.    A suicide would have adversely affected both the young

children and school staff.

             The actions of Capestrano's doctor in involuntarily

admitting Ms. López, and the action of the Puerto Rico Municipal

Court in ordering her to be involuntarily admitted at Capestrano

further show that no reasonable juror could find that the school

lacked a basis for finding that the treatment was necessary.                    See

Kozisek, 539 F.3d at 935 ("[I]f a [job] restriction is based upon

the recommendations of physicians, then it is not based upon myths

or stereotypes about the disabled . . . .") (quoting Breitkreutz

v. Cambrex Charles City, Inc., 450 F.3d 780, 784 (8th Cir. 2006)).

We   thus    conclude       that   Robinson     gave     a     legitimate       non-

discriminatory     reason     to   require     that     she    receive       medical

treatment.

             To be clear, we do not here hold that an employer has a

right to require an employee to receive a medical examination or

treatment whenever the employer is concerned about the employee's

mental state.      "Section 12112(d)(4)(A) prohibits employers from

                                      - 18 -
using medical exams as a pretext to harass employees or to fish

for nonwork-related medical issues and the attendant 'unwanted

exposure of the employee's disability and the stigma it may

carry.'"   Brownfield, 612 F.3d at 1146 (quoting EEOC v. Prevo's

Family Mkt., Inc., 135 F.3d 1089, 1094 n.8 (6th Cir. 1998)). Also,

"the ADA does not require that a particular treatment be foisted

on an unwilling participant."    Buchanan v. Maine, 469 F.3d 158,

174 (1st Cir. 2006).    Here, the employer's stated concerns were

reasonable, well documented, supported by recommendations of its

own psychologists and Capestrano medical staff, and an independent

judgment of the Commonwealth court. And the school did not require

that Ms. López receive a particular treatment.

                                D.

           Ms. López failed to provide any evidence that Robinson's

articulated reasons were pretextual.   See Azimi v. Jordan's Meats,

Inc., 456 F.3d 228, 246 (1st Cir. 2006) ("In assessing pretext, a

court's 'focus must be on the perception of the decisionmaker.'"

(quoting Mesnick v. Gen. Elec. Co., 950 F.2d 816, 824 (1st Cir.

1991))).   Ms. López's sole theory is that the school would not

have allowed her to meet with her realtor if it perceived that she

required immediate psychiatric evaluation and treatment.       But

before Ms. López left the school campus, Hildebrand made sure that

Ms. López agreed to come back from her appointment and Ms. López

agreed to this in writing.      The fact that the school allowed

                              - 19 -
Ms. López to first make her appointment to sign a lease for an

apartment, before visiting the hospital, does not suffice to

provide a reasonable juror to find that the school's actions were

pretextual.

                                         E.

             Ms. López's other arguments are equally unavailing. She

argues   that    the   district     court      erred   by    failing      to   address

Robinson's      "direct   threat"    defense       that     was     pleaded      as    an

affirmative defense.        The statute generally provides a "direct

threat" defense for the employer's action where the employee

"pose[d]   a    direct    threat    to   the     health     or    safety    of    other

individuals in the workplace."7           42 U.S.C. § 12113(b).             Ms. López

contends that the fact that she was allowed to leave the school

campus and meet her realtor "negates any direct threat."                              The

district court properly determined that the school articulated a

"legitimate,      nondiscriminatory           reason,"      which    is     generally

distinct from a "direct threat" defense.                    See, e.g., Curley v.

City of N. Las Vegas, 772 F.3d 629, 632 (9th Cir. 2014); Bodenstab

v. Cty. of Cook, 569 F.3d 651, 659 (7th Cir. 2009).                        The school

did not need to rely on a "direct threat" defense to prevail on

summary judgment, and thus the district court did not need to



     7 "The term 'direct threat' means a significant risk to the
health or safety of others that cannot be eliminated by reasonable
accommodation" under the ADA. 42 U.S.C § 12111(3).

                                     - 20 -
address that defense.

            Accordingly, we conclude that the district court did not

err in granting summary judgment against Ms. López with respect to

her ADA discrimination claim.

                                  III.

            We next turn to Ms. López's ADA retaliation claim.                 "To

make out a prima facie retaliation claim, the plaintiff must show

that: '(1) she engaged in protected conduct; (2) she experienced

an adverse employment action; and (3) there was a causal connection

between the protected conduct and the adverse employment action.'"

Kelley v. Corr. Med. Servs., Inc., 707 F.3d 108, 115 (1st Cir.

2013) (quoting Calero-Cerezo v. U.S. Dep't of Justice, 355 F.3d 6,

25 (1st Cir. 2004)).

            Ms. López   argues   that    she    engaged   in     a    protective

activity when she filed an ADA charge with the EEOC and ADU on

September 18, 2015, and that she suffered retaliatory actions when

the school issued the TIP dated September 21, 2015, and the later

follow-up TIPs in November 2015 and May 2016.                  Ms. López also

claims that Robinson's "papering" of her personnel file — by

including the parent complaint, a "Disciplinary Report" noting her

September   2,   2015   suspension,     and    the   Municipal       Court   order

requiring her to be admitted at Capestrano — was retaliatory

conduct.    The district court held that the TIPs were not adverse

employment actions but did not address the alleged "papering."

                                 - 21 -
               We agree with the district court that the TIPs received

by Ms. López were not materially adverse actions.                    The TIPs that

Ms. López received after she returned to the school from Capestrano

were performance evaluations summarizing areas that Ms. López had

improved and those which she needed further improvement.                          This

type of evaluation, which was not even a reprimand, is normally

expected in a course of employment.                   Indeed, Ms. López received

similar performance improvement plans prior to 2015, which she

does not complain to be improper.               We thus conclude that the TIPs

did not constitute adverse employment actions.                    Bhatti v. Trs. of

Bos.       Univ.,    659   F.3d   64,   73    (1st    Cir.   2011)   (holding     that

reprimands with no tangible consequences were not "material").

Accordingly,         Ms. López's    ADA      retaliation     claim   based   on    her

placement on the TIP fails.

               Ms. López's reliance on Robinson's "papering" of her

personnel file with the parent complaint, Disciplinary Report, and

the Municipal Court order is also without merit.8                    "Papering" may

give rise to an actionable "adverse employment action" by causing

materially significant disadvantages such as when an employee is

subject to "systematic[] retaliat[ion]."                   Kim v. Nash Finch Co.,

123 F.3d 1046, 1060 (8th Cir. 1997).                 But here there is no evidence

that       placing   those   documents       into    her   file   caused   Ms. López


       8
       The Municipal Court order was in fact placed in Ms. López's
medical file rather than her personnel file.

                                        - 22 -
"material harm" or was part of a larger pattern of retaliation.

Colón-Fontánez v. Municipality of San Juan, 660 F.3d 17, 40 (1st

Cir. 2011).

           We    thus   determine      that   the   district    court     properly

granted summary judgment on the ADA retaliation claim against her.

                                       IV.

           Ms. López asserts that the district court also erred in

granting summary judgment on her ADEA discrimination claims. Under

the McDonnell Douglas test, an ADEA plaintiff must first make out

a prima facie case for age discrimination by showing that "she was

at least 40; (ii) her work was sufficient to meet the employer's

legitimate expectations; (iii) her employer took adverse action

against   her;   and    (iv)   . . .    the   employer    did   not     treat   age

neutrally in taking the adverse action."                 Del Valle-Santana v.

Servicios Legales de P.R., Inc., 804 F.3d 127, 129–30 (1st Cir.

2015).

           Ms. López claims that she suffered adverse employment

actions based on her age (61) because unlike younger teachers she

was denied training outside Puerto Rico and was required to

manually post grades and turn in her lesson plans during her class.

The district court concluded that Ms. López failed to show that

she   suffered    an    adverse     employment      action      because     "never

receiv[ing] trainings outside of Puerto Rico, by itself, d[id] not

constitute an adverse employment action."             The district court did

                                    - 23 -
not   specifically     reference    Ms. López's     allegations    regarding

grading and lesson plans.

             We agree with the district court that Ms. López did not

establish that she suffered events that "materially change[d] the

conditions of [her] employ" so as to constitute adverse employment

actions.    Cherkaoui v. City of Quincy, 877 F.3d 14, 25 (1st Cir.

2017) (first alteration in original) (quoting Gu v. Bos. Police

Dep't, 312 F.3d 6, 14 (1st Cir. 2002)).           There is no dispute that

Robinson allowed Ms. López to attend training workshops in Puerto

Rico to afford her training opportunities. The fact that Ms. López

was not allowed to attend workshops outside Puerto Rico cannot

constitute an adverse employment action. Colón-Fontánez, 660 F.3d

at 40–41 (conclusory allegation that lack of training would affect

the plaintiff's career was insufficient to establish "significant,

not trivial, harm").          Ms. López also complains that the school

required her to post grades manually and turn in her lesson plans

during     her   class,   a   requirement   not    applicable     to   younger

employees.       But she did not show that those requests were "more

disruptive than a mere inconvenience or an alteration of job

responsibilities." Cherkaoui, 877 F.3d at 25 (quoting Burns v.

Johnson, 829 F.3d 1, 10 (1st Cir. 2016)); see also Marrero v. Goya

of P.R., Inc., 304 F.3d 7, 24 (1st Cir. 2002) (holding that a minor

increase in work responsibility was not materially adverse).

             Ms. López may raise a third claim that she had a heavier

                                   - 24 -
workload    because    of   her   age.        The    district       court    held    that

Ms. López's allegation of "having a heavier workload than younger

teachers    [was]      speculative       and    unsupported          by      evidence."

Ms. López does not clearly challenge this holding on appeal. Even

if she had, Ms. López's claim would fail.                   During her deposition,

Ms. López    admitted       her   workload          allegation       was     based     on

speculation and she "d[id]n't know what [her] other co-workers'

schedules    [we]re."        Conclusory        allegations          and     unsupported

speculation cannot defeat summary judgment.                   See, e.g., J. Geils

Band Emp. Benefit Plan v. Smith Barney Shearson, Inc., 76 F.3d

1245, 1251 (1st Cir. 1996).           Ms. López also testified that she

believed a certain group of teachers were "treated special because

they [we]re related and [Larrieu's] best friends."                            However,

cronyism,     while     perhaps      unsavory,         is     not     an      age-based

discrimination.       See Barry v. Moran, 661 F.3d 696, 708 (1st Cir.

2011).

            We therefore conclude that, because Ms. López fails to

make out a prima facie case of age discrimination, the district

court properly granted summary judgment against Ms. López as to

her ADEA discrimination claims.

                                         V.

            Finally, we address Ms. López's ADEA retaliation claim,

which we also analyze under the McDonnell Douglas framework.

Mesnick v. Gen. Elec. Co., 950 F.2d 816, 827 (1st Cir. 1991).

                                     - 25 -
           Ms. López asserts that she suffered retaliation because

she complained to Larrieu during the September 1, 2015, classroom

visit that she felt discriminated against based on her age due to

her workload, and because she filed her administrative ADEA charge

with the EEOC and ADU.             Ms. López argues that the school took

retaliatory actions by (1) suspending her on September 2, 2015,

(2) issuing TIPs after she returned to the school from Capestrano,

and (3) "papering" her personnel file with the parent complaint,

disciplinary report, and the Municipal Court order.               Ms. López's

contentions based on the TIPs and "papering" are without merit for

the same reasons discussed for her ADA retaliation claims.

           As for the suspension, the district court held that,

while the September 2 suspension was an adverse employment action

and Ms. López had engaged in protected conduct, the school had

legitimate reasons to take action based on Ms. López's "responses

during the criticism made at the September 2, 2015 meeting" and

Larrieu's "observations during [the] classroom visit on September

1, 2015," and that Ms. López produced no evidence that rebutted

those reasons.        We agree that, even if Ms. López established a

prima   face   case    of   ADEA    retaliation,   the   school   provided   a

legitimate, nondiscriminatory reason for suspending Ms. López due

to Larrieu's observation during the September 1, 2015, classroom

visit and Ms. López's responses during the September 2, 2015,

meeting.   The decision was consistent with the school's concern

                                      - 26 -
with the need for Ms. López's improvement in her communication

skills.   Moreover, Ms. López did not provide any evidence that the

school's reason was pretextual.   Kelley, 707 F.3d at 115 ("If the

defendant meets this burden [of articulating a legitimate, non-

retaliatory reason], the plaintiff must show that the proffered

legitimate reason is pretextual. . . .").

           The district court therefore properly granted summary

judgment against Ms. López on the ADEA retaliation claims.

                                VI.

           We conclude that the district court did not err in

granting summary judgment of the ADA and ADEA discrimination and

retaliation claims against Ms. López as well as in dismissing the

claims under analogous Puerto Rico laws.

           Affirmed.




                               - 27 -